Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 1 of 33




     EXHIBIT G TO MOTION FOR SUMMARY JUDGMENT 002706
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 2 of 33




                                                             002709
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 3 of 33




                                                             002710
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 4 of 33




                                                             002711
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 5 of 33




                                                             002712
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 6 of 33




                                                             002713
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 7 of 33




                                                             002714
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 8 of 33




                                                             002715
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 9 of 33




Redacted




                                                             002716
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 10 of 33




                                                              002717
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 11 of 33




Redact
ed




                                                              002718
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 12 of 33




                                                              002719
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 13 of 33




Redacted




                                                              002720
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 14 of 33




Redacted




                                                              002721
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 15 of 33




Redacte
d




                                                              002722
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 16 of 33




                                                              002723
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 17 of 33




Redacted




                                                              002724
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 18 of 33




                                                    Redacted




                                                               002725
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 19 of 33




Redacted




                                                              002726
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 20 of 33




                                                  Redacted




                                                              002727
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 21 of 33




                                                              002728
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 22 of 33




                                                              002729
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 23 of 33




                                                              002730
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 24 of 33




Redacted




                                                              002731
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 25 of 33




                                                              002732
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 26 of 33




                                                              002733
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 27 of 33




Redacted




                                                              002734
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 28 of 33




                                                              002735
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 29 of 33




                                                              002736
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 30 of 33




                                                              002737
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 31 of 33




                                                              002738
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 32 of 33




                                                              002739
Case 3:16-cv-00842-SDD-RLB   Document 76-13   04/10/19 Page 33 of 33




                                                              002740
